MEMORANDUM **
Jaime Francisco Ruelas-Cecena appeals from his guilty-plea conviction and 60-month sentence for possession with intent to distribute 100 kilograms or more, but less than 1,000 kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(B)(vii).
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.